      Case 4:20-cv-04140 Document 1 Filed on 12/04/20 in TXSD Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SHAUN NGUYEN                                    §
                                                §
VS.                                             §                        C.A. NO. 4:20-CV-4140
                                                §
JEFFERY HOLMES WHITE AND                        §                                            JURY
JIM’S AUTO BODY SHOP,                           §
INCORPORATED

             DEFENDANTS JEFFERY HOLMES WHITE AND
              JIM’S AUTO BODY SHOP, INCORPORATED’S
                         NOTICE OF REMOVAL
________________________________________________________________________

       Pursuant to 28 U.S.C. § 1441, Defendants Jeffery Holmes White and Jim’s Auto

Body Shop, Incorporated (collectively the “Defendants”) file their Notice of Removal

because this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

I.     Procedural Background.

       1.      Plaintiff Shaun Nguyen filed the lawsuit numbered 2020-66604 and styled

Shaun Nguyen v. Jeffery Holmes White and Jim’s Auto Body Shop, Incorporated, in the 270th Judicial

District Court of Harris County, Texas (the “State Court Proceeding”).

       2.      The Defendants file this Notice of Removal pursuant to 28 U.S.C. § 1446 to

remove the State Court Proceeding from the 270th Judicial District Court of Harris County,

Texas to the United States District Court for the Southern District of Texas, Houston

Division.

       3.      Nguyen initiated the State Court Proceeding by filing its Original Petition on

October 16, 2020, complaining of the Defendants.
       Case 4:20-cv-04140 Document 1 Filed on 12/04/20 in TXSD Page 2 of 5




        4.      Nguyen served the Defendants on or about November 5, 2020. Pursuant to

28 U.S.C. § 1446(b), the Defendants file this Notice of Removal within thirty days of

receiving service of the summons and a copy of the initial pleading setting forth Nguyen’s

claim for relief.

        5.      This case arises out of personal injuries Nguyen allegedly suffered while

driving in Harris County, Texas. Nguyen contends that on February 1, 2019, he was traveling

northbound near the 3500 block of the Gulf Freeway in Houston, Harris County, Texas.

Plaintiff’s Orig. Pet. at ¶ 8 (Oct. 16, 2020). Nguyen claims White, was traveling in the same

direction after making a U-turn under the freeway, failed to yield the right-of-way, and

crashed into Nguyen’s vehicle. Id. The Defendants deny liability.

II.     Complete Diversity Exists between Plaintiff and the Defendants.

        6.      Pursuant to 28 U.S.C. §1332(a), this case is removable to this Court on the

basis of diversity jurisdiction. Complete diversity of citizenship exists between Nguyen and

the Defendants.

        7.      Nguyen is a citizen of Texas. Nguyen has maintained his domicile in Texas at

all relevant times. Nguyen is a resident of Texas. Plaintiff’s Orig. Pet. at ¶ 3 (Oct. 16, 2020).

Therefore, Nguyen is a citizen of Texas for purposes of diversity jurisdiction.

        8.      White is a citizen of Tennessee. White has maintained his domicile in

Tennessee at all relevant times. Plaintiff’s Orig. Pet. at ¶ 4 (Oct. 16, 2020). Therefore, White

is a citizen of Tennessee for purposes of diversity jurisdiction.

        9.      Jim’s Auto Body Shop is a citizen of Tennessee. A corporation is a citizen of

its State of incorporation and the State where it has its principal place of business. 28 U.S.C.


                                                2
       Case 4:20-cv-04140 Document 1 Filed on 12/04/20 in TXSD Page 3 of 5




§ 1332(c)(1). Jim’s Auto Body Shop is incorporated in Tennessee with its principal place of

business in the State of Tennessee. Plaintiff’s Orig. Pet. at ¶ 5 (Oct. 16, 2020). Therefore,

Jim’s Auto Body Shop is a citizen of Tennessee for diversity jurisdiction.

       10.     Complete diversity exists between Nguyen and the Defendants.

III.   The Amount in Controversy Exceeds $75,000.

       11.     It is facially apparent that an amount in excess of $75,000 (exclusive of interest

and costs) is in dispute. Nguyen seeks monetary relief over $250,000 but not more than

$1,000,000. Plaintiff’s Original Pet. at ¶ 1. Nguyen alleges he suffered severe physical

injuries, mental anguish, physical impairment, medical expenses, and also pleads for

exemplary damages. Plaintiff’s Original Pet. at ¶ 17 to 23. Nguyen seeks prejudgment and

post-judgment interest. Id. at ¶ 24. Thus, the $75,000 amount in controversy component of

diversity jurisdiction has been satisfied. 28 U.S.C. § 1332(a); 28 U.S.C. § 1446(c)(2).

IV.    Venue.

       12.     Venue is proper in the Houston Division of the Southern District of Texas

under 28 U.S.C. § 1441(a) because this district and division embrace Harris County, Texas,

the place where the State Court Proceeding was pending before removal.

V.     Matters Filed.

       13.     In accordance with 28 U.S.C. § 1441(a), copies of all process, pleadings, and

orders served upon Nguyen in the State Proceeding are attached to this Notice of Removal.

See Index of Matters Filed.




                                                3
      Case 4:20-cv-04140 Document 1 Filed on 12/04/20 in TXSD Page 4 of 5




       14.     Pursuant to 28 U.S.C. § 1446(d), the Defendants will promptly give written

notice of the filing of this Notice of Removal to all parties and to the clerk of the 270th

Judicial District Court of Harris County, Texas.

VI.    Prayer.

       15.     The Defendants respectfully request that the State Court Proceeding be

removed and placed on the Court’s docket for further proceedings. The Defendants request

any additional relief to which they may be justly entitled.

                                              Respectfully submitted,

                                              LANZA LAW FIRM, P.C.


                                              /s/ Nicholas J. Lanza with permission SKS
                                              NICHOLAS J. LANZA
                                              TBA No. 11941225
                                              STEWART K. SCHMELLA
                                              TBA No. 24033041
                                              2502 Algerian Way
                                              Houston, Texas 77098
                                              713-432-9090
                                              713-668-6417 fax
                                              eservice@lanzalawfirm.com
                                              sschmella@lanzalawfirm.com

                                              ATTORNEYS FOR DEFENDANTS
                                              JEFFERY HOLMES WHITE AND
                                              JIM’S AUTO BODY SHOP,
                                              INCORPORATED




                                                4
      Case 4:20-cv-04140 Document 1 Filed on 12/04/20 in TXSD Page 5 of 5




                            CERTIFICATE OF SERVICE

     I certify that a true and correct copy of this document was sent as described below on
December 4, 2020:

Via CMRRR and Email: aboylhart@kwoklaw.com
Alex P. Boylhart
Robert S. Kwok
KWOK DANIEL LTD., LLP.
9805 Katy Freeway, Suite 850
Houston, TX 77024


                                                 /s/ Stewart K. Schmella
                                                 STEWART K. SCHMELLA




                                            5
